United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1849
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                              Derek Eugene Altmayer

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                             Submitted: March 9, 2020
                               Filed: June 17, 2020
                                  [Unpublished]
                                  ____________

Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Derek Eugene Altmayer pleaded guilty to being an unlawful user of a
controlled substance in possession of firearms in violation of 18 U.S.C. §§ 922(g)(3)
& 924(a)(2). The district court1 sentenced him to 30 months in prison, a 27-month
downward variance from his Guidelines range. Altmayer appeals, arguing that his
sentence is substantively unreasonable. We affirm.

       Law enforcement officers discovered thousands of rounds of ammunition and
160 firearms during a search of Altmayer’s family’s house. Most of the guns were
in safes, but several were loaded and in living areas of the home. Altmayer, who used
marijuana daily, was agitated and emotional during the search. He protested when
officers seized marijuana and told them he would get more after they left. When
officers returned a month later and arrested Altmayer for possessing firearms while
using marijuana, they found a shotgun in his bedroom. Altmayer was again
combative and failed to follow the officers’ verbal commands.

        We review the substantive reasonableness of a sentence under a “deferential
abuse-of-discretion standard.” United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (citation omitted). “A district court abuses its discretion when it (1)
fails to consider a relevant factor that should have received significant weight; (2)
gives significant weight to an improper or irrelevant factor; or (3) considers only the
appropriate factors but in weighing those factors commits a clear error of judgment.”
Id. (citation omitted).

       Altmayer first says that the district court abused its discretion by giving
significant weight to improper factors. Prior to sentencing, Altmayer’s mother filed
a claim to recover the seized firearms. The district court commented on her claim,
noting that it undermined Altmayer’s argument that he would not have access to
firearms if given probation. The court also mentioned its concern that Altmayer and
his mother failed to appreciate the seriousness of the offense, observed that there were


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                          -2-
large amounts of gold, cash, and ammunition in the house, and asked whether the
family was preparing for a “siege.”

         The district court’s explanation of the sentence focused on the proper factors:
the number of firearms and ammunition in Altmayer’s control while using marijuana,
his failure to appreciate the seriousness of his offense, and the need to prevent
sentencing disparities between similarly-situated defendants. See 18 U.S.C.
§ 3553(a). The court’s comment about his mother’s efforts to reclaim the guns related
to Altmayer’s continuing access to firearms. Moreover, the court expressly noted it
was not holding Altmayer responsible for his mother’s actions, saying: it “is
not . . . [his] fault what mom is up to.” Sent. Tr. 21. The district court’s observations
about the combination of gold, cash, guns, and ammunition, and its concern about a
“siege,” were part of the court’s attempt to determine whether Altmayer presented a
continuing threat to the public; or if, as Altmayer claimed, the guns were merely
family heirlooms. The court was within its discretion to consider the full range of
facts surrounding Altmayer’s conduct before deciding on a sentence.

       Altmayer next argues that the court abused its discretion in weighing the
sentencing factors. “[W]hen a district court has sentenced a defendant below the
advisory guidelines range, it is nearly inconceivable that the court abused its
discretion in not varying downward still further.” United States v. Merrell, 842 F.3d
577, 585 (8th Cir. 2016). Here, the district court carefully compared facts like
Altmayer’s minimal criminal history and his contributions to the community with the
various aggravating factors noted above and decided against a further downward
variance. This decision was well within the court’s “wide latitude” to decide how to
weigh § 3553(a)’s factors. United States v. Clayton, 828 F.3d 654, 658 (8th Cir.
2016). We affirm.
                        ______________________________




                                          -3-